FILED
                                                                   United States Court of Appeals
                                                                           Tenth Circuit

                                                                         October 16, 2008
                       UNITED STATES COURT OF APPEALS                  Elisabeth A. Shumaker
                                                                           Clerk of Court
                                     TENTH CIRCUIT


 HAKIM ABID; ALLISON ABID,

                Plaintiff - Appellees,

           v.                                                 No. 07-1235
                                                  (D. Ct. No. 06-cv-02528-JLK-BNB)
 QFA ROYALTIES LLC,                                            (D. Colo.)

                Defendant - Appellant.



                                         ORDER


Before TACHA, HARTZ, and DeGIUSTI,* Circuit Judges.



       This matter is before the court on the defendant-appellant’s motion to dismiss its

appeal regarding the preliminary injunction entered by the district court. This court

agrees with the defendant that the appeal is now moot. Therefore, the appeal is

DISMISSED, and this matter is REMANDED to the district court for determination of




       *
      Honorable Timothy D. DeGiusti, District Judge for the Western District of
Oklahoma, sitting by designation.
whether the injunction should be vacated. A copy of this order shall stand as the mandate

of this court.



                                         ENTERED FOR THE COURT,



                                         Deanell Reece Tacha
                                         Circuit Judge




                                          -2-